Citation Nr: 0012635	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-02 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased (compensable) rating for 
residuals of shell fragment wounds, to include scars on the 
base of the neck, upper back, and behind the left ear.

3.  A determination of the propriety of the initial 
disability rating of 30 percent assigned to the veteran's 
service-connected post-traumatic stress disorder (PTSD), 
prior to June 18, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the veteran's claim for 
service connection for tinnitus, and granted his claim for 
service connection for PTSD, and assigned a 30 percent 
disability rating thereto, and from an August 1999 rating 
decision by the RO, which denied the veteran's claim for an 
increased (compensable) rating for his service-connected 
residuals of shell fragment wounds.  The veteran filed timely 
appeals to these determinations.

The issues of entitlement to service connection for tinnitus 
and the propriety of the initial disability rating of 30 
percent assigned to the veteran's service-connected PTSD 
prior to June 18, 1999 will be addressed in the REMAND 
immediately following this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's residuals of shell fragment wounds are 
currently manifested by several well-healed, asymptomatic 
scars, which do not cause any functional impairment.






CONCLUSION OF LAW

1.  The schedular criteria for a compensable rating for the 
veteran's residuals of shell fragment wounds, to include 
scars on the base of the neck, upper back, and behind the 
left ear, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.118, Diagnostic 
Code 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating for residuals of 
shell fragment wounds is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that a 
mere allegation that a service-connected disability has 
increased in severity is sufficient to render the claim well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts needed to 
adjudicate a schedular evaluation of the veteran's disorder 
have been properly developed.  No further assistance to the 
veteran is required on that issue to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Evidence relevant to the current level of severity of the 
veteran's residuals of shell fragment wounds includes the 
report of a VA examination conducted in August 1997.  At that 
time, the veteran reported that he sustained shell fragment 
injuries to the upper back and neck while serving in Korea.  
He stated that these wounds healed without problems, and that 
he had no serious sequelae from this injury.  However, he 
complained that over the past several years he had developed 
progressive pain in the neck.  On examination, the veteran 
was noted to have several small scars in the area of the back 
and upper neck.  The examiner was unable to visualize a scar 
behind the left ear.  The examiner diagnosed multiple scars 
present on the upper back and posterior neck consistent with 
previous shrapnel injuries.  He opined that "[i]t is 
difficult to state whether his chronic neck pain is related 
to this injury or simply a manifestation of advancing age 
with underlying degenerative bony changes.  It is possible 
that his shrapnel injuries have contributed to the chronic 
neck pain."

Also relevant is a statement dated in October 1997 from 
Robert H. Horne, M.D., a private physician, with attached 
medical records.  Dr. Horne recounted the history of 
treatment provided to the veteran, and noted that the veteran 
was first treated for back and neck pain in June 1997.  The 
final diagnosis was degenerative joint disease, lumbar spine 
and cervical spine, with a C3-C4 degenerative 
spondylolisthesis in the cervical region.  This was the only 
cause noted by the physician for the veteran's back and neck 
pain, and the veteran's history of sustaining a shell 
fragment wound was not mentioned.

Also relevant is an examination report dated in May 1999 from 
William H. Brady, M.D., M.P.H., a private physician.  On 
examination, Dr. Brady noted that the veteran was able to 
perform his daily activities, and worked as a mechanic.  
Examination of the veteran's lower neck and upper back in the 
area of the upper shoulders revealed three two centimeter by 
two centimeter skin-colored scars.  There was no loss of 
underlying tissue or disfigurement.  There was no ulceration 
or inflammation associated with the scars.  There was also no 
underlying neurological, vascular or muscular damage.  
Following this examination, the examiner diagnosed shell 
fragment wounds, base of neck, upper back and behind the left 
ear.  Dr. Brady then commented as follows:

The veteran has a retained metallic 
shrapnel behind his left ear.  This does 
not appear to be causing him any 
problems.  He does have degenerative 
changes with his cervical spine that is 
causing the veteran to have neck pain and 
decreased range of motion.  This does not 
appear to be associated with his shrapnel 
injuries.  The only residuals problem 
that I am able to find is the occasional 
headaches the veteran experiences.  This 
may be stemming from his degenerative 
arthritis of his cervical spine as well 
as his past shrapnel injuries.

In evaluating the veteran's claim, the Board notes that in a 
rating decision dated in August 1972, the RO granted the 
veteran's claim for service connection for residuals of shell 
fragment wounds, to include scars on the base of the neck, 
upper back, and behind the left ear, but specifically denied 
service connection for disco-genical disease of the cervical 
spine.  A subsequent rating decision dated in May 1977 denied 
the veteran's attempt to reopen his claim for "neck 
arthritis," and the Board then affirmed this denial in 
August 1978, at which time the issue was phrased as service 
connection for "arthritis of the cervical spine resulting 
from an injury during service."  Finally, the veteran's 
attempt to reopen his claim for service connection for disco-
genic disease of the cervical spine was recently denied in an 
RO rating decision dated in October 1999, on the basis that 
the new evidence "contains no competent medical evidence 
showing that traumatic arthritis of the cervical spine was 
incurred or aggravated during service, that arthritis of the 
cervical spine was shown to have been manifested to a 
compensable degree within one year of separation from active 
service, and that arthritis of the cervical spine is 
proximately due to or the result of the service-connected 
residuals of the shell fragment wound."  As such, the Board 
finds that the manifestations and symptomatology stemming 
from the veteran's cervical spine arthritis cannot be 
considered in evaluating the veteran's increased rating claim 
for residuals of shell fragment wounds.

As the wound scars constitute the primary current residual of 
the veteran's inservice shell fragment wounds, the veteran's 
disorder has been evaluated as noncompensably (zero percent) 
disabling under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7805, pursuant to which the severity of 
scars is rated.  DC 7805 states that scars are to be rated 
based on limitation of function of the part affected.  A 
review of the evidence described above reveals no evidence 
that the only identified residuals of the veteran's shell 
fragment wound, i.e., small scars of the lower neck and upper 
back area, are symptomatic in any way, or affect the 
functioning of any part.  On the contrary, the scars have 
been found to be well healed and barely noticeable, with no 
inflammation, ulcerations, or underlying neurological, 
vascular, or muscular damage.  Indeed, Dr. Brady stated that 
the embedded shell fragment behind the veteran's left ear was 
not causing any problems, and that his only functional 
complaints, i.e., complaints of neck pain and decreased 
motion, were not associated with his shrapnel injuries, but 
rather were caused by degenerative changes to the cervical 
spine.  As no limitation of function is present, there is no 
basis for the assignment of a compensable evaluation.  Thus, 
the Board finds that a noncompensable (zero percent) rating 
under DC 7805 is the maximum rating warranted under this code 
sections.

The Board has also considered whether the veteran is entitled 
to a higher rating under the criteria of other, related DC 
sections.  The veteran is not entitled to a rating under the 
provisions of DC 7800, as his scars are not disfiguring and 
located on his head, face, or neck (although there are wound 
scars at the base of his neck/upper back area, they appear to 
be at such a height that they would normally be covered by 
clothing and thus not visible).  Similarly, his scars are not 
the result of a burn, as is contemplated by DC 7801 and DC 
7802.  The evidence does not indicate that the veteran's 
scars are poorly nourished with repeated ulceration, as is 
contemplated by the criteria of DC 7803.  Finally, the scars 
have not been shown to be tender and painful on objective 
demonstration, as is required for an evaluation under DC 
7804.  Hence, evaluation under another potentially applicable 
diagnostic code is not warranted.

The Board acknowledges that Dr. Brady also stated that the 
veteran experienced occasional headaches, which "may be 
stemming from his degenerative arthritis of his cervical 
spine as well as his past shrapnel injuries."  However, 
service connection is not in effect for chronic headaches, 
and the RO has not adjudicated such a claim.  If the veteran 
believes that he has such headaches due to the shrapnel 
wounds, he may pursue a claim of service connection for such 
impairment at the RO.

For the foregoing reasons, the Board finds that a 
noncompensable rating is the appropriate rating for the 
veteran's residuals of shell fragment wounds, to include 
scars on the base of the neck, upper back, and behind the 
left ear.  The Board would point out that its denial of the 
instant claim is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  In Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996), the Court held that the Board does not 
have jurisdiction to assign an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (1999) 
in the first instance.  In this appeal, however, there has 
been no assertion or showing that the disability under 
consideration has caused marked interference with employment 
or necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A compensable disability rating for residuals of shell 
fragment wounds, to include scars on the base of the neck, 
upper back, and behind the left ear, is denied.


REMAND

After reviewing the veteran's claims file, the Board notes 
that several items of evidence with potential relevance to 
the remaining two issues on appeal - service connection for 
tinnitus and a rating in excess of 30 percent for the 
veteran's PTSD prior to June 18, 1999 - were received by VA 
subsequent to the January 1998 issuance of the Statement of 
the Case (SOC).  However, it does not appear that this newly-
submitted evidence has been considered in a subsequent 
Supplemental Statement of the Case (SSOC).

It appears that the veteran is not seeking a rating in excess 
of 70 percent for his PTSD.  The veteran was originally 
granted a 30 percent rating for this disorder, and appealed 
the disability rating assigned, stating that he believed that 
his "PTSD is more severe than 30%."  The Board notes that 
the veteran has never claimed to be totally disabled due to 
his PTSD.  On the contrary, the most recent evidence shows 
that the veteran works full time as a mechanic, and has no 
current plans to retire or otherwise stop working.  
Furthermore, the veteran himself stated that his PTSD simply 
limited his "advancement potential" at work, rather than 
rendering him actually unable to work.  it is clear that the 
veteran is seeking a rating in excess of 30 percent for his 
PTSD prior to June 18, 1999.  Therefore, this issue remains 
in appellate status.  Since the newly-received evidence may 
be relevant in determining the veteran's entitlement to a 
rating in excess of 30 percent prior to June 18, 1999, this 
issue will be remanded as well.




Where, as in this case, additional pertinent evidence is 
received after a Statement of the Case has been issued, "[a] 
Supplemental Statement of the Case...will be furnished to 
appellant and his or her representative.'  38 C.F.R. § 19.31 
(1999); see also 38 U.S.C.A. § 7105(d) (West 1991).  As a 
consequence, the Board determines that this case must be 
remanded for correction of this procedural defect in 
accordance with 38 C.F.R. § 19.31.  See 38 C.F.R. § 19.9 
(1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should also readjudicate the 
issues of entitlement to service 
connection for tinnitus and a rating in 
excess of 30 percent for PTSD prior to 
June 18, 1999, in light of the evidence 
received subsequent to the issuance of 
the January 1998 Statement of the Case, 
to specifically include the following:  
(1) VA outpatient treatment notes and 
mental health service progress notes 
dated from July 1998 to March 1999; (2) a 
medical report dated in May 1999 from 
William H. Brady, M.D., M.P.H.; and (3) 
the report of a VA fee-basis psychiatric 
examination conducted in September 1999.  
If either of these determination remains 
unfavorable to the veteran, he and his 
representative must be furnished with a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105(d) and 
38 C.F.R. § 19.31, and be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  


The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the 
ase, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.




		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

